Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 1 of 29 PageID #: 21485




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  RESMAN, LLC,                                   §
                                                 §
       Plaintiff,                                §
                                                 §
                                                 §       CIVIL ACTION NO. 4:19-CV-00402
  v.                                                     Judge Mazzant
                                                 §
  KARYA PROPERTY MANAGEMENT,                     §
  LLC, and SCARLET INFOTECH, INC.                §
                                                 §
  d/b/a EXPEDIEN, INC.,
                                                 §
       Defendants.                               §



                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendants’ Rule 50(b) Motion for Judgment as a Matter of

 Law (Dkt. #320). Having considered the motion and the relevant pleadings, the Court finds that

 Defendants’ motion should be DENIED.

                                       BACKGROUND

        This case involves the misuse by Karya Property Management, LLC (“Karya”) and Scarlet

 InfoTech, Inc. d/b/a Expedien, Inc. (“Expedien”) of ResMan Platform, a property management

 software owned by Plaintiff ResMan, LLC. Specifically, ResMan alleges that Karya and Expedien

 (collectively, “Defendants”) gave third parties access to the ResMan Platform (the “Platform”),

 aiding in the development of a competing software—Arya. ResMan claims that Karya provided

 Expedien with extensive unauthorized access to ResMan’s proprietary software platform for the

 express purposes of usurping and unfairly building upon ResMan’s investments in its Platform.

        ResMan’s Platform provides property managers with tools designed to help manage

 virtually every aspect of their property management business. ResMan claims its Platform is
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 2 of 29 PageID #: 21486




 confidential and proprietary. Customers are only able to access the Platform after signing a Master

 Subscription Agreement (“MSA”) that imposes both strict use restrictions and confidentiality

 obligations on the customer. ResMan states that after signing the MSA, Karya provided to

 Expedien three non-transferrable User IDs and passwords to the Platform for the purpose of

 Expedien producing a competing software.

          After a nine-day trial, the jury reached a verdict (Dkt. #287). In its verdict, the jury found

 breach of contract against Karya, tortious interference with a contract against Expedien, and trade

 secret misappropriation against both Defendants. The jury awarded: (1) $45,000.00 in lost profits

 damages arising from Karya’s breach of contract; (2) $45,000.00 in lost profits damages arising

 from Expedien’s tortious interference with a contract; (3) $11,400,000.00 in unjust enrichment

 damages arising from Expedien’s tortious interference with a contract; (4) $30,000,000.00 in

 exemplary damages arising from Expedien’s tortious interference with a contract; (5)

 $9,400,000.00 in unjust enrichment damages arising from Karya’s misappropriation of ResMan’s

 trade secrets; (6) $11,400,000.00 in unjust enrichment damages arising from Expedien’s

 misappropriation of ResMan’s trade secrets; (7) $40,000,000.00 in exemplary damages arising

 from Karya’s misappropriation of ResMan’s trade secrets; and (8) $50,000,000.00 in exemplary

 damages arising out of Expedien’s misappropriation of ResMan’s trade secrets.

          On May 19, 2021, Defendants filed the present motion (Dkt. #320). On June 2, 2021,

 ResMan filed a response (Dkt. #325). On June 9, 2021, Defendants filed a reply (Dkt. #327). On

 June 16, 2021, ResMan filed a sur-reply (Dkt. #329).1




 1
   On June 23, 2021, Defendants filed an Objection to Arguments Raised for the First Time in ResMan’s Sur-Reply in
 Opposition to Defendants’ Rule 50(b) Motion (Dkt. #331). On June 23, 2021, ResMan filed its Notice Regarding
 Defendants’ Unauthorized Further Reply in Support of Motion for Judgment as a Matter of Law (Dkt. #332). The
 Court has considered the notices, and notes that it does not consider any inappropriately raised arguments in reaching
 its decision.

                                                           2
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 3 of 29 PageID #: 21487




                                       LEGAL STANDARD

        Upon a party’s renewed motion for judgment as a matter of law following a jury verdict,

 the Court should ask whether “the state of proof is such that reasonable and impartial minds could

 reach the conclusion the jury expressed in its verdict.” Am. Home Assurance Co. v. United Space

 All., 378 F.3d 482, 487 (5th Cir. 2004); FED. R. CIV. P. 50(a). “A JMOL may only be granted

 when, ‘viewing the evidence in the light most favorable to the verdict, the evidence points so

 strongly and overwhelmingly in favor of one party that the court believes that reasonable jurors

 could not arrive at any contrary conclusion.” Versata Software, Inc. v. SAP Am., Inc., 717 F.3d

 1255, 1261 (Fed. Cir. 2013) (quoting Dresser-Rand Co. v. Virtual Automation, Inc., 361 F.3d 831,

 838 (5th Cir. 2004)).

        Under Fifth Circuit law, a court should be “especially deferential” to a jury’s verdict and

 must not reverse the jury’s findings unless substantial evidence does not support the findings.

 Baisden v. I’m Ready Prods., Inc., 693 F.3d 491, 499 (5th Cir. 2012). “Substantial evidence is

 defined as evidence of such quality and weight that reasonable and fair-minded men in the exercise

 of impartial judgment might reach different conclusions.” Threlkeld v. Total Petrol., Inc., 211

 F.3d 887, 891 (5th Cir. 2000). A motion for judgment as a matter of law must be denied “unless

 the facts and inferences point so strongly and overwhelmingly in the movant’s favor that

 reasonable jurors could not reach a contrary conclusion.” Baisden, 693 F.3d at 498 (citation

 omitted). However, “[t]here must be more than a mere scintilla of evidence in the record to prevent

 judgment as a matter of law in favor of the movant.” Arismendez v. Nightingale Home Health

 Care, Inc., 493 F.3d 602, 606 (5th Cir. 2007).

        In evaluating a motion for judgment as a matter of law, a court must “draw all reasonable

 inferences in the light most favorable to the verdict and cannot substitute other inferences that [the



                                                   3
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 4 of 29 PageID #: 21488




 court] might regard as more reasonable.” E.E.O.C. v. Boh Bros. Constr. Co., 731 F.3d 444, 451

 (5th Cir. 2013) (en banc). However, “[c]redibility determinations, the weighing of evidence, and

 the drawing of legitimate inferences from the facts are jury functions, not those of a judge.” Reeves

 v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). “[T]he court should give credence

 to the evidence favoring the nonmovant as well as that ‘evidence supporting the moving party that

 is uncontradicted and unimpeached, at least to the extent that the evidence comes from

 disinterested witnesses.”’ Id. at 151 (citation omitted).

                                             ANALYSIS

        As an initial matter, Defendants do not seek judgment as a matter of law on ResMan’s

 breach-of-contract claim against Karya.

        However, Defendants do seek judgment as a matter of law on both ResMan’s tortious

 interference with a contract claim against Expedien and ResMan’s trade secret misappropriation

 claim against both Defendants.

   I.   Trade Secret Misappropriation

        The jury was instructed that to find for ResMan on its trade secret misappropriation claim,

 ResMan had to prove: (1) “ResMan is the owner of one or more trade secrets;” (2) “Defendants

 misappropriated one or more such trade secrets; and” (3) “[t]he misappropriation caused damages

 to ResMan” (Dkt. #286 at p. 17).

        Defendants contest two of the three elements found by the jury—ownership of trade secrets

 and damages. Specifically, Defendants contend that ResMan has not proven ownership of any

 trade secret and that the damages sought by ResMan are unavailable under both the law and the

 evidence presented.




                                                   4
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 5 of 29 PageID #: 21489




              a. Existence of Trade Secret

         The Court’s instructions to the jury defined trade secrets as:

         [A]ll forms and types of information, including business, scientific, technical,
         economic, or engineering information, and any formula, design, prototype, pattern,
         plan, compilation, program device, program, code, device, method, technique,
         process, procedure, financial data, or list of actual or potential customers or
         suppliers, whether tangible or intangible and whether or how stored, compiled, or
         memorialized physically, electronically, graphically, photographically, or in
         writing if:

                  A. The owner of the trade secret has taken reasonable measures under the
                  circumstances to keep the information secret; and

                  B. The information derives independent economic value, actual or potential,
                  from not being generally known to, and not being readily ascertainable
                  through proper means by, another person who can obtain economic value
                  from the disclosure or use of the information

 (Dkt. #286 at pp. 17–18); see 18 U.S.C. § 1839(3) (the Defend Trade Secrets Act, or

 “DTSA”).2

                       i. Specificity

         Defendants first advance a specificity argument, wherein the parties ultimately disagree

 about whether the ResMan Platform, as a whole, may properly qualify as a trade secret. Regarding

 the existence of a trade secret, Defendants argue that “[p]roof of a statutory trade secrets claim

 requires the plaintiff to prove the alleged trade secrets with specificity” (Dkt. #320 at p. 9). Further,

 Defendants assert that “ResMan’s claim that the entire ResMan [P]latform is a trade secret fails as

 a matter of law[,]” and “ResMan failed to offer substantial evidence to support a judgment for

 misappropriation of particular trade secrets” (Dkt. #320 at pp. 14, 18).

         ResMan responds that “[t]he [j]ury reasonably found that ResMan owned trade secrets”

 (Dkt. #325 at p. 7). ResMan claims that: (1) “Defendants’ ‘specificity’ argument ignores the trial


 2
   The Court notes that the language of the DTSA is substantially similar to that of Texas Uniform Trade Secrets Act
 (“TUTSA”). No dispute appears to exist that ResMan’s trade secret misappropriation claim is governed by the DTSA.

                                                         5
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 6 of 29 PageID #: 21490




 record and is legally incorrect[;]” (2) “[t]he DTSA does not contain a heightened specificity

 requirement[;]” (3) “[n]o ‘emerging consensus’ requires heightened specificity[;]” and (4) “[n]o

 special rules apply to software trade secrets” (Dkt. #325 at pp. 7, 8, 9, 11).

          As an initial matter, what constitutes a trade secret is not easily ascertained—in fact, “[t]he

 term ‘trade secret’ is one of the most elusive and difficult concepts in the law to define.” Lear

 Siegler, Inc. v. Ark-Ell Springs, Inc., 569 F.2d 286, 288 (5th Cir. 1978). However, upon

 codification of the Defend Trade Secrets Act of 2016, a broad definition was given. Under the

 plain language of the DTSA, a trade secret includes “all forms and types of information,

 including . . . technical . . . information,            and        any . . . design,         prototype,         pattern,

 plan . . . compilation . . .     program . . . whether          tangible or intangible, and whether or

 how . . . compiled[,]” so long as reasonable measures are used to ensure secrecy of the information,

 and the information derives independent economic value from such secrecy. 18 U.S.C. § 1839(3)

 (emphasis added).         Notably, the Fifth Circuit has “specifically rejected the contention that a

 combination of disclosed technologies cannot itself constitute a trade secret.” Tewari De-Ox Sys.,

 Inc. v. Mountain States/Rosen, L.L.C., 637 F.3d 604, 613 (5th Cir. 2011).3 “‘[A] trade secret can

 exist in a combination of characteristics and components, each of which, by itself, is in the public

 domain, but the unified process, design and operation of which in unique combination, affords a

 competitive advantage and is a protectable secret.’” Sikes v. McGraw-Edison Co., 665 F.2d 731,

 736 (5th Cir. 1982) (quoting with approval Imperial Chems., Ltd. v. Nat’l Distillers & Chem.

 Corp., 342 F.2d 737, 742 (2d Cir. 1965)); see also AHS Staffing, Inc. v. Quest Staffing Grp., Inc.,




 3
   Tewari was decided pre-enactment of the DTSA. However, Tewari dealt with the Texas common-law definition of
 a trade secret, which parallels the definition provided for by the DTSA: “a trade secret is ‘any formula, pattern, device,
 or compilation of information which is used in one’s business and presents an opportunity to obtain an advantage over
 competitors who do not know or use it.’” In re Bass, 113 S.W.3d 735, 739 (Tex. 2003) (quoting Computer Assocs.
 Int’l, Inc. v. Altai, Inc., 918 S.W.2d 453, 455 (Tex. 1994)).

                                                             6
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 7 of 29 PageID #: 21491




 335 F. Supp. 3d 856, 863 (E.D. Tex. 2018) (“Most importantly, even if a compilation of

 information consists of ‘readily available’ information, ‘it may be protected as a trade secret given

 the difficulty and expense of compiling the information.” (quoting 360 Mortg. Grp., LLC v.

 Homebridge Fin. Servs., Inc., No. A-14-CA-00847-SS, 2016 WL 900577, at *4 (W.D. Tex. Mar.

 2, 2016)).

         ResMan presented evidence that the functions, modules, and flows of its Platform, and how

 those functions, modules, and flows work together, constitute a trade secret. The jury heard

 testimony from Nick Olsen (“Olsen”), one of ResMan’s founders, that “how [the Platform] works

 together . . . the work flows, how they function together, specifically how the users use the details

 of the application, that . . . the entirety of that application, is a trade secret” (Dkt. #297 at p. 16).

 Defendants did elicit testimony from Olsen that some features and functions were likely not, on

 their own, trade secrets due to public exposure (see Dkt. #297 at pp. 14–17). However, Olsen

 ultimately testified that ResMan did not claim trade secret status over the specific modules—

 rather, it was the innerworkings of the Platform as a whole (see Dkt. #297 at p. 16). The jury

 further saw Olsen demonstrate how the Platform works (see Dkt. #296), and the jury had access

 to a copy of the Platform during deliberations (see DX1).

         ResMan also hired a trade secrets expert—Dr. Steven Kursh (“Dr. Kursh”)—who testified

 that “even if little pieces . . . are known of the ResMan Platform, the compilation is included and

 qualified [as a trade secret]” (Dkt. #303 at p. 94). When asked by Defendants if Dr. Kursh could

 agree that “the entirety of the ResMan Platform is not a secret[,]” and “certain parts [of the

 Platform] are publicly known[,]” Dr. Kursh responded that he could not (Dkt. #303 at p. 87). Dr.

 Kursh then indicated that Olsen’s statement, on which Defendants’ question was based, was “a

 little different than what [Defendants] just said to [him] in a question” (Dkt. #303 at p. 87).



                                                    7
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 8 of 29 PageID #: 21492




            Claiming trade secret protection over the entire ResMan Platform is supported by the

 DTSA’s broad definition of a trade secret. A software platform is certainly a form or type of

 technical information. Further, a platform undoubtedly qualifies as a compilation or program.

 Thus, no language in the DTSA prevents ResMan from attempting to prove that the Platform is,

 itself, a trade secret.

            The Court further finds Defendants’ argument regarding a heightened specificity

 requirement unpersuasive. The jury instructions provided that, to prove a trade secret, ResMan

 must “identify the information it alleges to be trade secrets with a reasonable degree of precision

 and specificity that is particular enough to separate the trade secret from matters of general

 knowledge in the trade or of special knowledge of persons skilled in the trade” (Dkt. #286 at p.

 19). Additionally, nothing in the DTSA’s language supports finding the existence of a heightened

 specificity requirement. Defendants’ contention to the contrary—namely, that the DTSA imposes

 some higher standard than the common-law definition of a trade secret—runs contrary to the Fifth

 Circuit’s interpretation of the relationship between the common law and Uniform Trade Secrets

 Act, on which TUTSA and the DTSA were based. See Reingold v. Swiftships Inc., 210 F.3d 320,

 322 (5th Cir. 2000) (“The Uniform [Trade Secrets] Act [of 1979] codifies the basic principles of

 common law trade secret protection[.]”).

            While ResMan certainly had to meet the DTSA’s requirement of identifying a trade secret

 with specificity, the testimony cited above meets that threshold. As such, ResMan properly

 identified its entire Platform as a trade secret. Absent relevant authority establishing that a

 heightened specificity requirement is utilized under the DTSA to software trade secret cases, the

 Court declines to impose such a standard.4



 4
     It is of note that Defendants have cited no authority showing such a standard is utilized in the Fifth Circuit.

                                                               8
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 9 of 29 PageID #: 21493




          Defendants’ reliance on this Court’s Memorandum Opinion and Order denying

 Defendants’ Partial Motion for Summary Judgment on Plaintiff’s Claims for Misappropriation of

 Trade Secrets (Dkt. #220) is misplaced. While the Court’s Order did admonish ResMan that it

 must “‘identify specific groupings of information that contain trade secrets, identify the types of

 trade secrets contained in the groupings, and explain how the alleged trade secrets were maintained

 and treated as trade secrets[,]’” (Dkt. #220 at p. 5) (quoting Vianet Grp. PLC v. Tap Acquisition,

 Inc., No. 3:14-CV-3601-B, 2016 WL 4368302, at *20 (N.D. Tex. Aug. 16, 2016)), the Court is

 satisfied that such specificity was met. The Court’s conclusion is further bolstered by the language

 immediately preceding the admonishment in the Order: “‘Texas law does not require great detail

 in the definition of a trade secret’” (Dkt. #220 at p. 5) (quoting GlobeRanger Corp. v. Software

 AG United States of Am., Inc., 836 F.3d 477, 501 (5th Cir. 2016)). Because ResMan was entitled

 to assert its entire Platform qualifies as a trade secret, the Court now moves to the remainder of

 the statutory definition of a trade secret.

                       ii. Reasonable Measures to Maintain Secrecy

          To claim trade secret protection over the Platform, ResMan must also show that it took

 “reasonable measures to keep such information secret.” 18 U.S.C. § 1839(3)(A). Defendants

 claim that “ResMan failed to offer substantial evidence that it took ‘reasonable measures’ to protect

 the secrecy of any of [the eighteen specifically identified] features (or any other feature of the

 ResMan [P]latform)” (Dkt. #320 at p. 21).5

          ResMan asserts that “[t]he [j]ury reasonably found that ResMan took reasonable measures

 to protect the secrecy of its trade secrets” (Dkt. #325 at p. 15).


 5
   Defendants’ secrecy and independent-value arguments derive from the primary contention that the entire ResMan
 Platform cannot be a trade secret as a matter of law. Although the Court has rejected such argument, the Court still
 addresses the essential elements contained within the definition of a trade secret to ensure sufficient evidence exists
 to support the jury’s verdict.

                                                           9
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 10 of 29 PageID #: 21494




         Regarding secrecy, the jury was instructed:

         Although section (A) of this definition requires the trade secret owner to take
         reasonable precautions to maintain the secrecy of its trade secrets, secrecy need not
         be absolute. Even where the holder of a trade secret voluntarily discloses the trade
         secret without the benefit of a confidentiality agreement, the requisite secrecy is
         retained if the disclosure occurs in a context that would not ordinarily occasion
         public exposure, and in a manner that does not carelessly exceed the imperatives of
         a beneficial transaction. Limited disclosure of confidential information does not
         compromise the secrecy required for trade secret protection when the owner of the
         information discloses it to businesses with whom it was dealing or seeking to deal,
         rather than the public generally, and the disclosures were made to further the
         owner’s economic interests

 (Dkt. #286 at p. 18). In accordance with both the jury instructions and the DTSA, the measures

 taken to maintain the Platform’s secrecy must have only been reasonable under the circumstances.

 “Reasonable use of a trade secret including controlled disclosure to employees and licensees is

 consistent with the requirement of relative secrecy.” Reingold v. Swiftships, Inc., 126 F.3d 645,

 650 (5th Cir. 1997) (analyzing the secrecy requirement under LUTSA, which is substantively

 similar to TUTSA and the DTSA).

         The jury heard testimony from Olsen regarding measures ResMan takes to protect its

 confidential information and, by extension, its Platform’s secrecy. Specifically, the jury heard that

 ResMan’s software is “in the cloud[,]” which means that “all of [ResMan’s] data, both the source

 code, the actual instructions, as well [as] [ResMan’s] client data is hosted in Microsoft Azure’s

 Cloud architecture” (Dkt. #295 at p. 78). Because ResMan utilizes Microsoft’s cloud feature, the

 company “do[es not] have big servers or computers sitting in [its] office” (Dkt. #295 at p. 79).

 Instead, that responsibility has been “offloaded . . . to Microsoft[,]” and Microsoft is “constantly

 having to go through certifications, compliance, and . . . other things that require, from a

 government perspective, and—they do HIPAA certifications, all sorts of things, to make sure that

 their data centers are secure, as well as there is . . . biometric scans that have to happen in order to



                                                   10
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 11 of 29 PageID #: 21495




 access that” (Dkt. #295 at p. 79). The jury also heard Olsen testify that ResMan has its own firewall

 and two-factor authentication to ensure the Platform is protected (see Dkt. #295 at pp. 79–80), and

 that ResMan “ha[s] also had [Chief Technology Officers] and vice-presidents, other executives

 that their responsibility has been to ensure that the security of the platform is up to par” (Dkt. #295

 at p. 81). Another important feature of ResMan’s security is the Platform’s requirement of a

 password to access the information (see Dkt. #293 at p. 91) (“[T]he ResMan Platform is user name

 and password-protected, so you can[not] get access to the [P]latform unless you are a customer”).

        Regarding protection from employees, Olsen testified that ResMan has an employee

 handbook, “which talks about IP, intellectual property, confidentiality agreements, and

 noncompete agreements that all [ResMan] employees sign” (Dkt. #295 at p. 74).                     The

 confidentiality requirement stems from ResMan’s involvement in the software industry and the

 fact that “if a competitor were able to have [confidential] information, it could do [ResMan]

 harm—[ResMan] would lose a competitive advantage for that” (Dkt. #295 at p. 74).

        ResMan also presented evidence about how it maintained secrecy from both potential and

 actual customers. Greg Demski, ResMan’s senior vice president of business development, testified

 that demonstrations at a potential customer’s office is regular, but “it[ is] a very guided and guarded

 experience” (Dkt. #298 at p. 31). ResMan “go[es] in with a scheduled agenda[,]” and ResMan

 “know[s] what [it] is showing to [the] prospective customers and what [the prospective customers]

 are looking at to find” (Dkt. #298 at p. 31). The demonstrations “typically last between 45 minutes

 and two hours” (Dkt. #298 at p. 32). Following a demonstration, potential customers “[g]et an

 idea of the look and feel of the [P]latform” by “[g]et[ting] an overview of some of the features and

 functionalities offered by the [P]latform” (Dkt. #298 at p. 32). However, a potential customer does

 not become an actual customer until ResMan completes an “onboarding process” and a Master



                                                   11
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 12 of 29 PageID #: 21496




 Subscription Agreement is signed (Dkt. #295 at pp. 77–78). The MSA prohibits, among other

 things, the customers use of “any Confidential Information of [ResMan] for any purpose

 whatsoever except to the extent necessary in order to perform its obligations or exercise its rights

 under this Agreement” (PX596 at § 7.2). The MSA further prohibits a customer from providing

 credentials to third parties in order to create a competing product (PX596 at § 3.6). The jury had

 access to the MSA applicable to Defendants (PX596).

        Access to customers is not granted to the ResMan Platform until a Non-Disclosure

 Agreement (“NDA”) is executed (see Dkt. #295 at p. 76); (see also PX33) (an email chain wherein

 a Karya executive informs ResMan that Karya “signed the NDA”). Olsen testified that the purpose

 behind the NDA is to ensure “that the only purpose of using [the limited access] that [a potential

 customer] [is] receiving is for [the potential customer] to make [the] decision [whether to

 subscribe to ResMan]” (Dkt. #295 at p. 76). According to Olsen, these potential customers, under

 the NDA, “can[not] use it for . . . any development process or to do anything that would compete

 with [ResMan]” (Dkt. #295 at p. 76). Rather, the limited access is “simply for that decision of

 becoming a client” (Dkt. #295 at p. 76). Once a customer is established, ResMan creates

 credentials that must be utilized to obtain access to the Platform (Dkt. #295 at p. 81).

        Nicholas Khoury (“Khoury”), ResMan’s former Director of Information Security and

 Compliance, and ResMan’s expert, Dr. Kursh, also opined on the reasonableness of the security

 measures employed by ResMan. Khoury ultimately offered the opinion that ResMan is a company

 “that took information security and compliance seriously” (Dkt. #302 at p. 41). Dr. Kursh offered

 a comparable opinion: that “ResMan took reasonable measures consistent with software industry

 customs and practices to protect its confidential and proprietary information” (Dkt. #302 at pp.

 102–03). Dr. Kursh also detailed how he reached such an opinion (see Dkt. #302 at pp. 169–74).



                                                  12
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 13 of 29 PageID #: 21497




         While Defendants presented evidence that not every ResMan feature or function was

 subject to absolute secrecy, ResMan produced testimony and documents showing the measures

 taken were reasonable under the circumstances. The jury weighed the evidence and reached a

 verdict. Because, as noted above, the measures of secrecy must only be reasonable, and ResMan

 put forth evidence supporting such a finding, the Court declines to enter judgment as a matter of

 law on secrecy.

                      iii. Independent Value Derived from Secrecy

         Next, Defendants assert that “there is no substantial evidence that ‘the information derives

 independent economic value, actual or potential, from not being generally known to, and not being

 readily ascertainable through proper means by, another person who can obtain economic value

 from the disclosure or use of the information’” (Dkt. #320 at p. 24).6 According to Defendants,

 “this flaw afflicts every aspect of the ResMan [P]latform” (Dkt. #320 at p. 24).

         ResMan responds that “[t]he [j]ury reasonably found that ResMan’s confidential

 information derived independent economic value from not being generally known or readily

 ascertainable by proper means” (Dkt. #325 at p. 18). ResMan offers four specific arguments in

 support of the jury verdict: (1) “Dr. Kursh—a renowned expert on property management

 software—testified that property management software is ‘closed’ . . . and that there are essentially

 no videos or books that discuss such systems with any granularity[;]” (2) “the years of effort and

 millions of dollars that ResMan expended to develop its Platform supports the fact that the

 Platform derives economic value from not being generally known or ascertainable by proper

 means[;]” (3) “Defendants concede that ‘ResMan introduced evidence that the ResMan [P]latform

 has value in the marketplace[;]’” and (4) “the [j]ury heard evidence about the ‘huge value’ and


 6
  The Court has rejected Defendants’ challenge to ResMan’s identification of trade secrets. Thus, the Court will focus
 on Defendants’ more generalized argument regarding independent economic value.

                                                         13
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 14 of 29 PageID #: 21498




 competitive advantage Defendants gained from their illegal use of the ResMan Platform to develop

 Arya” (Dkt. #325 at pp. 19–21).

         Regarding the independent value element, the jury was instructed that:

         [T]he requirement that information is ‘not generally known’ and ‘not readily
         ascertainable through proper means’ does not mean information is a trade secret
         unless it is generally known to the public. Information is readily ascertainable if it
         is available in trade journals, reference books, or published materials. Information
         that is public knowledge or generally known in an industry cannot be a trade secret.
         In addition, information that is generally known or readily available by independent
         investigation is not a trade secret

 (Dkt. #286 at p. 18).

         ResMan points the Court to Reingold v. Swiftships, Inc., wherein the Fifth Circuit analyzed

 the propriety of a ship mold’s trade secret status, and potential misappropriation by the defendant,

 under LUTSA. 126 F.3d 654 (5th Cir. 1997).7 Under LUTSA, similar to the DTSA, the definition

 of a trade secret requires such information to “derive[] independent economic value, actual or

 potential, from not being generally known to and not being readily ascertainable by proper means

 by other persons who can obtain economic value from its disclosure or use[.]” LA. STAT. ANN.

 § 51:1431(4)(a). In determining that the ship molds did, in fact, derive independent economic

 value under LUTSA, the Fifth Circuit noted that “it had originally cost $1 million and had taken

 nine months to construct the 90 foot ship mold.” Reingold, 126 F.3d at 650. Further, the Fifth

 Circuit noted that “[c]onsequently, it would have been extremely expensive and time consuming

 for anyone to duplicate the mold through independent designing, planning, and construction or by

 reverse engineering.” Id. The Fifth Circuit also looked to the cost defendant paid for access to the

 mold as an indicator of the independent economic value the mold possessed—“$145,000 per vessel

 for using the mold in building two initial vessels, and $20,000 for its use in building each


 7
  The Fifth Circuit’s analysis was taken at the summary judgment stage; however, the reasoning is still relevant and
 applicable to when a trade secret derives independent economic value.

                                                         14
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 15 of 29 PageID #: 21499




 subsequent vessel[.]” Id. According to the Fifth Circuit, the defendant’s willingness to pay such

 amounts “cogently indicates that the mold derived independent economic value from not being

 generally known to and not being readily ascertainable by proper means by other persons.” Id.

        Based on the foregoing—and considering the similarities between the DTSA and

 LUTSA—the Court finds the Fifth Circuit’s analysis in Reingold applicable to the present case.

 The jury heard testimony from Dr. Kursh that software programs, like ResMan, “take years to

 build” (Dkt. #302 at p. 175). Elizabeth Francisco (“Francisco”), ResMan’s second founder,

 testified that creating ResMan came with “[l]ots of stops and lots of starts” (Dkt. #294 at p. 145).

 Francisco also testified that she and Olsen “did[ not] always get it right the first time, so there was

 a lot of going . . . different sessions of going back and forth through things and making edits and

 changes” which “went on for several years” (Dkt. #294 at pp. 144–45). The jury also heard that

 Francisco and Olsen “started to work together in 2008, and the first ResMan customer came in

 2012” (Dkt. #294 at p. 153). In the summer of 2014, approximately 50,000 units were on the

 ResMan Platform (see Dkt. #294 at p. 153). Presently, approximately 650,000 exist on the

 Platform (see Dkt. #294 at p. 153). Further, ResMan spent over $11 million on salaries alone for

 ResMan employees during the development of the Platform (see Dkt. #295 at pp. 92–93). No

 dispute appears to exist, and the trial record certainly supports, that ResMan spent substantial time

 and money developing the Platform.

        According to documents produced by ResMan, Karya agreed to pay a subscription fee for

 the use of the ResMan Platform at $3 per subscriber per month (PX44). Karya also agreed to pay

 both a one-time implementation fee for setup and installation, valued at $648.00 (PX44), and

 various recurring fees: $469.80 for per-unit software fees; $64.80 for the EasyLease Online

 Workflow; and $250.00 for access to the EasyLease Website, Deluxe Website Package (PX44).



                                                   15
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 16 of 29 PageID #: 21500




 The total recurring charges equaled $784.60 (PX44). After both recurring and property charges

 and fees were totaled, Karya owed, and subsequently paid, ResMan $1,432.60 for access to the

 ResMan Platform (PX44).

        ResMan also presented evidence outside of the time and cost it took Olsen and Francisco

 to develop the Platform.         Dr. Kursh testified that “the top-of-the-market [software]

 programs . . . are all . . . closed[,]” and “[t]he public “can[not] get into [ResMan’s] software from

 outside” (Dkt. #302 at p. 92, 93). According to Dr. Kursh, “[t]here are well over 600 property

 management companies that have independently decided to pay a monthly subscription fee for the

 use of ResMan with their properties[,]” and “[t]he value is clearly there” (Dkt. #302 at p. 176).

 Further, Olsen testified that inappropriate use of ResMan would deplete ResMan’s competitive

 advantage in the marketplace (see Dkt. #295 at p. 71); see also AHS Staffing, 335 F. Supp. 2d at

 864 (noting that the plaintiff’s “competitive efforts would be severely hampered” if competitors,

 including defendant, were able to access and utilize plaintiff’s confidential information). Dr.

 Kursh testified that Defendants gained such advantage through the inappropriate use of ResMan

 in developing Arya, (see Dkt. #302 at pp. 114–18), and Olsen informed the jury that companies

 with inside information on ResMan would undoubtedly gain a “massive head start in building

 [their] own platform[s]” (Dkt. #295 at p. 72).

        After considering both relevant law and the evidence presented at trial, the Court is

 persuaded that ResMan produced sufficient evidence to support the jury’s finding of the existence

 of a trade secret. Defendants have not shown how “the facts and inferences point so strongly and

 overwhelmingly in [their] favor that reasonable jurors could not reach a contrary conclusion.”

 Baisden, 693 F.3d at 498. Because Defendants did not make the requisite showing, the Court finds

 judgment as a matter of law on the existence of a trade secret inappropriate.



                                                  16
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 17 of 29 PageID #: 21501




            b. Misappropriation of Trade Secret

        The jury instructions provided that a defendant misappropriates a trade secret if:

        1. The person acquires the trade secret and knows or has reason to know the trade
        secret was acquired through improper means; or

        2. The person uses or discloses the trade secret without the owner’s express or
        implied permission when—

                a. The person acquired knowledge of the trade secret through improper
                means; or

                b. At the time the person uses or discloses the trade secret, the person knows
                or has reason to know that the person’s knowledge of the trade secret was:

                        i. Derived from or through a person who used improper means to
                           acquire the trade secret;

                    ii. Acquired under circumstances giving rise to the duty to maintain the
                        secrecy of or limit the use of the trade secret; or

                   iii. Derived from or through a person who owed a duty to the person
                        seeking relief to maintain the secrecy of or limit the use of the trade
                        secret

 (Dkt. #286 at pp. 19–20).

        Defendants do not appear to contest that, assuming the Court finds ResMan owns one or

 more trade secrets, Defendants misappropriated such information. The jury verdict is supported

 as to the second element of trade secret misappropriation.

            c. Unjust Enrichment Damages

        Regarding damages for trade secret misappropriation, the jury was instructed:

        If you find that Defendants misappropriated any of ResMan’s trade secrets, you
        must then determine the damages, if any, caused by Defendants’ misappropriation
        of that trade secret. ResMan seeks damages measured by Defendants’ unjust
        enrichment, if any, caused by misappropriation

 (Dkt. #286 at p. 20). Specifically, as related to the definition of unjust enrichment, the Court

 instructed the jury:

                                                  17
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 18 of 29 PageID #: 21502




         The law does not allow a person to profit by wrongdoing at the expense of another.
         ‘Unjust enrichment’ is an equitable principle holding that one who receives benefits
         unjustly should make restitution for those benefits. A party may be liable under a
         theory of unjust enrichment when it receives a benefit from another by means of an
         undue advantage. You may also hear this remedy referred to as ‘disgorgement.’
         ‘Disgorgement’ is the act of giving up something that was unjustly obtained. If you
         find that Defendants benefitted from a trade secret belonging to ResMan, then you
         may award the monetary value that you attribute to those benefits as the measure
         of ResMan’s damages. It may include any money that Defendants made by using
         ResMan’s trade secrets. It may also include any costs that Defendants avoided by
         taking a ‘shortcut’ using ResMan’s information

 (Dkt. #286 at p. 21).

         Defendants assert that “[u]nder the unique circumstances of this case, ResMan did not

 prove that any unjust enrichment was caused by Defendants’ conduct” (Dkt. #320 at p. 26).

 According to Defendants, their “access to the ResMan [P]latform did not cause any ‘head start’

 that would authorize damages for avoided development costs” (Dkt. #320 at p. 26) (emphasis in

 original).   Further, Defendants argue that “[t]here is no substantial evidence of any unjust

 enrichment” (Dkt. #320 at p. 29).

         ResMan responds that “[t]he [j]ury’s unjust enrichment verdict is supported by substantial

 evidence” (Dkt. #325 at p. 28). Specifically, ResMan claims that: (1) “[t]he [j]ury awarded

 ResMan the value of the benefits of the trade secrets that ResMan proved Defendants had

 misappropriated[;]” (2) “[t]he [j]ury was entitled to reject Defendants’ argument that they never

 realized any benefit from their misconduct[;]” and (3) “Defendants’ ‘net profits’ theory is not the

 law” (Dkt. #325 at pp. 28, 30, 32).

                     i. Court Intervention

         Defendants maintained the position throughout trial that because the Court entered a

 preliminary injunction prohibiting further internal or commercial use of Arya, “it is undisputed

 that development ended long before Arya could be used” (Dkt. #320 at p. 27). Thus, according to



                                                 18
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 19 of 29 PageID #: 21503




 Defendants, “judicial intervention cut off the development of Arya long before Defendants could

 realize any ‘significant head start’ from their access to the ResMan [P]latform” (Dkt. #320 at p.

 27).

        ResMan argues that “[t]he [j]ury’s rejection of Defendants’ argument [that no head start

 was achieved] was eminently reasonable” (Dkt. #325 at p. 31). ResMan asserts that “[t]he [j]ury

 could reasonably conclude that neither Defendants’ alleged voluntary cessation of access to

 ResMan nor the Court’s preliminary injunction required Defendants to destroy Arya or otherwise

 surrender their ill-gotten gains[,]” and “[t]he evidence showed that Karya still possesses nearly a

 complete software platform created using ResMan” (Dkt. #325 at p. 31). ResMan claims “the

 [j]ury could reasonably conclude that Defendants did not, in fact, stop using ResMan’s trade

 secrets at any point[,]” because “[t]he preliminary injunction manifestly did not prohibit

 development of Arya: Defendants objected to ResMan’s request for such a prohibition, and the

 Court declined to include it” (Dkt. #325 at p. 31).

        The Court agrees that this case presents an unusual question: Does the existence of a

 preliminary injunction sever the causal link between harm and damages in trade secret

 misappropriation cases?     Despite Defendants’ vehement argument that the issuance of the

 preliminary injunction “distinguishes the Fifth Circuit cases that have affirmed damage awards

 predicated on avoided development costs[,]” (Dkt. #320 at p. 27), the Court is ultimately persuaded

 that the answer to the question is no.

        Defendants note that “[n]one of [the cases] involved a situation in which a court issued an

 injunction prior to completion of development”—essentially distinguishing their own case from

 those cited (Dkt. #320 at p. 27). Although Defendants are correct that “in every previous case

 where the Fifth Circuit has upheld an unjust enrichment award based on avoidance of development



                                                  19
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 20 of 29 PageID #: 21504




 costs, the defendant was able to achieve a ‘head start[,]’” (Dkt. #320 at p. 28), Defendants have

 not provided the Court with any Fifth Circuit cases rejecting the proposition that development

 costs may be avoided even in the presence of a preliminary injunction.

        ResMan, however, points the Court to Epic Systems v. Tata Consultancy Services—a

 Seventh Circuit case. 980 F.3d 1117 (7th Cir. 2020). In Epic Systems, the Seventh Circuit “noted

 at least one way a plaintiff may prove the amount of benefit conferred on the defendant when the

 case involved misappropriation of trade secrets.” 980 F.3d at 1130. The Seventh Circuit referred

 back to a previous case where it had decided that although a trade secret “was not used directly to

 develop a new product and was not tied to any of the defendant’s specific profits,” the record in

 such previous case had “sufficient evidence that the defendants used the misappropriated operating

 procedures and manuals to gain ‘a significant head start in their operation.’” Id. (quoting 3M v.

 Pribyl, 259 F.3d 587, 596, 607 (7th Cir. 2001)). In 3M, the Seventh Circuit “noted that damages

 were awarded based on ‘what it would have cost the defendants to independently develop the trade

 secrets at issue.’” Id. (quoting 3M, 259 F.3d at 607). Ultimately, the Seventh Circuit recognized

 that “avoided research and development costs have been awarded when the defendants gained a

 significant head start in their operations.” Id.

        Similar to the plaintiff in Epic Systems, ResMan primarily sought damages based on

 avoided development costs. Under Fifth Circuit law, “[t]he value of what the defendant has gained

 as a result of the misappropriation can be measured by a number of methods”—one of which being

 “damages measured by the costs saved by the defendants.” Carbo Ceramics, Inc. v. Keefe, 166 F.

 App’x 714, 723 (5th Cir. 2006) (citing Univ. Computing Co. v. Lykes-Youngstown Corp., 504 F.2d

 518, 538 (5th Cir. 1974)). “This is typically shown through saved development costs.” Id. (citing

 Bourns, Inc. v. Raychem Corp., 331 F.3d 704, 709–10 (9th Cir. 2003)). “The costs a plaintiff spent



                                                    20
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 21 of 29 PageID #: 21505




 in development . . . can be a proxy for the costs that the defendant saved.” GlobeRanger Corp. v.

 Software AG United States of Am., Inc., 836 F.3d 477, 499 (5th Cir. 2016) (first citing Carbo

 Ceramics, 166 F. App’x at 723; and then citing Univ. Computing Co., 504 F.2d at 538).

        As a threshold matter, the preliminary injunction entered by the Court “[p]rohibit[ed] the

 Enjoined Karya Parties and the Enjoined Expedien Parties from taking any further action to use

 commercially or disseminate the Arya 1.0 platform and/or any other property management

 platform that such parties developed after obtaining access to the ResMan Platform” (Dkt. #44 at

 p. 2). In the Court’s Order denying Defendants’ Motion to Clarify or, in the Alternative, Modify

 the Preliminary Injunction, the Court instructed Defendants that “Karya may not use the Software

 on its own properties” (Dkt. #168 at p. 2). While the Court’s preliminary injunction may have

 halted the dissemination and use of Arya, the injunction did not prohibit the development of the

 software. Because Defendants were free to continue developing Arya, and because Defendants

 had already completed a significant portion of the platform by the date the injunction was entered,

 the Court finds the injunction did not sever the causal link between ResMan’s harm and its

 damages.

        Judicial intervention may have prevented further harm from accruing due to Karya’s

 inability to commercially use Arya; however, it did nothing to remedy the harm already suffered

 by ResMan. Allowing Defendants to utilize the preliminary injunction as a shield runs afoul of

 the elements ResMan had to prove to obtain the preliminary injunction:

        (1) a substantial likelihood of success on the merits, (2) a substantial threat of
        irreparable injury if the injunction is not issued, (3) that the threatened injury if the
        injunction is denied outweighs any harm that will result if the injunction is granted,
        and (4) that the grant of an injunction will not disserve the public interest.

 Concerned Women for Am. Inc. v. Lafayette Cnty., 883 F.2d 32, 34 (5th Cir. 1989) (citing Clark v.

 Prichard, 812 F.2d 991, 993 (5th Cir. 1987)) (emphasis added). Thus, through agreement or

                                                   21
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 22 of 29 PageID #: 21506




 otherwise, ResMan showed that a substantial threat of irreparable injury would result if the

 injunction was not issued. Further, if the Court adopts Defendants’ reasoning—that the injunction

 prohibited damages from accruing—the same could be said for all trade secret cases where an

 injunction is entered. Such a result is absurd and ignores both the benefits conferred on Defendants

 before the injunction was entered and benefits existing outside commercial use of the trade secret.

 Because an injunction did not, as ResMan notes, “require [Defendants to] destroy[] the software

 program and [did] not order development stopped[,]” the Court agrees that such order did “not

 erase [the] head start” gained by Defendants (Dkt. #329 at p. 14).

                    ii. Substantial Evidence

        Defendants next offer three reasons why “[t]here is no substantial evidence of any unjust

 enrichment[:]” (1) “[t]he DTSA and TUTSA do not permit an unjust enrichment recovery in the

 absence of net profits to the defendant[;]” (2) “[u]njust enrichment recovery cannot exceed the

 defendant’s net gain, and there is no substantial evidence of any net gain in this case[;]” and (3)

 “[i]ndependently, there is no evidence of any ‘net gain’ to Expedien—and certainly none in excess

 of $162,500” (Dkt. #320 at pp. 29, 31, 35).

        ResMan responds that “[t]he [j]ury was entitled to reject Defendants’ argument that they

 never realized any benefit from their misconduct[,]” and “Defendants’ ‘net profits’ theory is not

 the law” (Dkt. #325 at pp. 30, 32).

        Regarding a net profits theory, Defendants “recognize that avoidance of development costs

 has been recognized, at common law, as one measure of unjust enrichment[,]” but then assert “that

 measure is subject to the limiting factor of the defendant’s net gain from use of the secrets” (Dkt.

 #320 at p. 29). In support of this theory, Defendants point the Court to the Restatement (Third) of

 Restitution and Unjust Enrichment. Further, Defendants utilize the comments to the Uniform



                                                 22
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 23 of 29 PageID #: 21507




 Trade Secrets Act (“UTSA”)—after which the DTSA and TUTSA were modeled. Defendants

 contend that the case cited in the official UTSA comments—Tri-Tron International v. Velto—

 illustrates that the “‘two basic methods for assessing damages for misappropriation of trade

 secrets’ are ‘(1) the damages sustained by the victim’ and ‘(2) the profits earned by the wrongdoer

 by the use of the misappropriated material’” (Dkt. #320 at p. 30) (quoting 525 F.2d 432, 437 (9th

 Cir. 1975)) (emphasis in original).

        However, as illustrated above, “[d]amages in misappropriation cases can take several

 forms: the value of plaintiff’s lost profits . . . the defendant’s actual profits from the use of the

 secret . . . the value that a reasonably prudent investor would have paid for the trade secret, costs

 the defendant avoided incurring through misappropriation . . . and a reasonable royalty.”

 Bohnsack v. Varco, L.P., 668 F.3d 262, 280 (5th Cir. 2012) (internal quotations and citations

 omitted). “This variety of approaches demonstrates the ‘flexible’ approach used to calculate

 damages for claims of misappropriation of trade secrets.” Id. (citing Univ. Computing, 504 F.2d

 at 535). Notably, “[w]here the secret has not been destroyed and where the plaintiff has not been

 able to show a specific injury, by analogy to patent law the appropriate measure of damages is not

 the loss to the plaintiff, ‘but rather the benefits or profits, or advantages gained by the defendant

 in the use of the trade secret.’” Ultraflo Corp. v. Pelican Tank Parts, Inc., 926 F. Supp. 2d 935,

 962 (S.D. Tex. 2013) (quoting Univ. Computing, 504 F.2d at 536).

        The UTSA cites Tri-Tron International for the proposition that “[a]s long as there is no

 double counting, Section 3(a) adopts the principle of the recent cases allowing recovery of both a

 complainant’s actual losses and a misappropriator’s unjust benefit that are caused by

 misappropriation.” National Conference of Commissioners on Uniform State Laws, Uniform

 Trade Secrets Act With 1985 Amendments 10 (1985). That reference is much broader than the two



                                                  23
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 24 of 29 PageID #: 21508




 basic methods for assessing damages cited by Defendants. Because the Fifth Circuit has taken a

 flexible approach to damages in a trade secret misappropriation claim, the Court finds that unjust

 enrichment is not limited to net profits. As such, the Court will now determine whether substantial

 evidence was presented at trial to justify the jury’s award of unjust enrichment.8

         According to ResMan, the jury heard “substantial evidence that [ResMan’s] unjust

 enrichment damages theories were not a feature-specific analysis, but rather all of the development

 costs that Karya avoided and development knowledge Defendants gained” (Dkt. #325 at pp. 28–

 29). Regarding such head start, Olsen testified that “as a software developer, to be able to model

 something and understand and learn from a successful product already makes a massive difference,

 [and] would give you a massive head start in building your own platform” (Dkt. #295 at p. 72).

 Specifically, “to see how [the program] flows and how it works . . . as a software developer, is

 actually more beneficial” than seeing a company’s source code (Dkt. #295 at p. 72). Further,

 according to Expedien’s software development contractor John Greene, “it would have been a lot

 more time spent in development if [he] had to work with [ResMan and Realpage] and build the

 requirements [of a platform] from the ground up” (Dkt. #300 at p. 98). Dr. Kursh, ResMan’s

 expert on trade secrets, testified that Defendants “benefit[t]ed significantly from ResMan” (Dkt.

 #303 at p. 9). Dr. Kursh testified that the “unjust enrichment” recognized by Defendants in this

 case “falls into two categories”—“[o]ne is the time savings” and the other is financially (Dkt. #303

 at p. 9).

         Dr. Kursh opined that Defendants “gained a minimum of seven to eight years of time”

 (Dkt. #303 at p. 9). Dr. Kursh then told the jury how he reached that number—by looking at


 8
   Defendants’ remaining arguments regarding unjust enrichment are predicated on the Court’s accepting the “net
 gains” argument. The Court has not done so, and the remainder of the analysis on unjust enrichment therefore solely
 serves the purpose of determining if ResMan presented evidence sufficient to withstand a traditional Rule 50(b)
 challenge.

                                                         24
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 25 of 29 PageID #: 21509




 various software companies and determining how long those companies had been going through

 the “slow incremental process” of building a successful platform (Dkt. #303 at p. 9). Looking

 outside the time that Defendants purportedly gained from observing ResMan, Dr. Kursh testified

 that “you can[not] develop this kind of software for [just over a million dollars]” (Dkt. #303 at p.

 10).

        Regarding Expedien, “ResMan presented evidence that Expedien was unjustly enriched by

 gaining invaluable software know-how and by winning the contract with Karya to develop the

 ResMan Platform” (Dkt. #325 at p. 30). ResMan points to various exhibits showing that “[w]eeks

 before Expedien submitted its proposal for the Karya contract and two months before Karya and

 Expedien signed their software development contract, Karya first gave illegal access to the

 ResMan Platform to Expedien” (Dkt. #325 at p. 30) (citing PX57, PX59, PX61, PX63, PX76).

 Further, ResMan cites to Plaintiff’s Exhibit 629 for the proposition that “Expedien used that access

 to log into ResMan repeatedly as it prepared its proposal to Karya” (Dkt. #325 at p. 30). Further,

 Expedien’s CEO Jiten Agarwal testified that “[he] wanted to get in to the password-protected

 ResMan Platform so that [he] could begin [his] work that would lead to [his] proposal to create

 Arya” (Dkt. #299 at p. 7). Agarwal also testified that the contract between Karya and Expedien

 “was worth over $1.3 million to Expedien” (Dkt. #299 at p. 119) (see also DX75, DX216).

        The jury was presented competent evidence that Defendants gained a benefit from

 accessing the ResMan Platform—for Karya, invaluable know-how and a head start developing a

 property management software; for Expedien, a contract with Karya valued at approximately $1.3

 million. Defendants continually argued that they did not, in fact, realize any benefit from the

 access to ResMan. However, at most, the jury was presented with conflicting testimony—either

 of which the jury was entitled to believe. Defendants fail to present, and the Court does not find,



                                                 25
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 26 of 29 PageID #: 21510




 evidence that “points so strongly and overwhelmingly in favor of one party that the court believes

 that reasonable jurors could not arrive at any contrary conclusion.” Dresser-Rand Co., 361 F.3d

 at 838. Because Defendants did not make the requisite showing as to unjust enrichment, the Court

 finds judgment as a matter of law on ResMan’s entitlement to trade secret misappropriation

 damages inappropriate.

            d. Exemplary Damages

        Defendants next offer two reasons why “ResMan is not entitled to any award of exemplary

 damages”—(1) “ResMan is not entitled to recover any actual damages for the reasons stated above,

 so it is not entitled to recover exemplary damages[;]” and (2) “the DTSA only allows exemplary

 damages ‘if the trade secret is willfully and maliciously appropriated’” (Dkt. #320 at p. 37)

 (quoting 18 U.S.C. § 1836(b)(3)(C)). According to Defendants, “[t]here is no evidence that

 Defendants acted either ‘willfully’ or ‘maliciously’ under the DTSA; there is no evidence that they

 specifically intended to violate ResMan’s legal rights to do it harm” (Dkt. #320 at p. 37).

        ResMan responds that “[t]he [j]ury reasonably awarded exemplary damages” (Dkt. #325

 at p. 33). ResMan notes that Defendants’ argument does not set forth the appropriate legal standard

 that “the Court, without objection, gave the [j]ury” (Dkt. #325 at p. 34).

        Regarding exemplary damages, the jury was instructed that:

        To award exemplary damages against a Defendant, you must find willful and
        malicious misappropriation by a preponderance of the evidence. ‘Willful and
        malicious misappropriation’ means intentional misappropriation resulting from the
        conscious disregard of the rights of the owner of the trade secret

 (Dkt. #286 at pp. 21–22).




                                                  26
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 27 of 29 PageID #: 21511




         As a threshold matter, the Court has found ResMan is entitled to recover damages under

 18 U.S.C. § 1836(b)(3)(B). 9 Thus, Defendants’ first argument is a nullity. Regarding Defendants’

 second argument, regardless of whether the Court utilizes the new legal standard offered by

 Defendants or the legal standard given to the jury, the trial record certainly supports a finding of

 willful and malicious misappropriation.

         When asked whether he “did[ not] want ResMan to know that Karya was developing its

 own software[,]” Jeffrey Gomez, a current employee of Karya, stated, “I would say [we] kept it

 close to the chest” (Dkt. #298 at pp. 88-89). Exhibits offered also showed that Karya did not want

 ResMan to know that Arya was being developed. See PX219, PX340, PX354, PX389. Not only

 did Karya not want ResMan to know about Arya, but Jiten Agarwal testified that he “knew that

 when Karya launched the Arya software, its competitors would include ResMan and RealPage”

 (Dkt. #299 at p. 137). Swapnil Agarwal, the CEO and founder of Karya, testified affirmatively

 that “Karya’s plan for the Arya system [was] to use it for all the properties that Karya manages”—

 despite those properties having been on ResMan’s Platform (Dkt. #300 at p. 158). Further, Jiten

 Agarwal testified that he “did not ask whether [he] [was] authorized to have [the user IDs and

 passwords to ResMan]” when Karya provided the information in an attempt to have Expedien

 create a competing product (Dkt. #298 at p. 97). Jiten Agarwal admitted that “[accessing]

 password-protected software without permission” was wrong and “unethical” (Dkt. #298 at pp.

 98–99). Jiten Agarwal also called this behavior “reckless” (Dkt. #298 at p. 106). While Jiten




 9
   The DTSA allows for the assessment of exemplary damages against a defendant “if the trade secret is willfully and
 maliciously misappropriated.” 18 U.S.C. § 1836(b)(3)(C). Exemplary damages are limited to “2 times the amount of
 the damages awarded under subparagraph (B).” 18 U.S.C. § 1836(b)(3)(C). Unjust enrichment is an express measure
 of damages under subparagraph (B). Thus, exemplary damages are available to ResMan under the statute’s plain
 language.

                                                         27
Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 28 of 29 PageID #: 21512




 Agarwal qualified his answers and attempted to distinguish this context from others, the jury was

 free to either believe or not believe his explanation.

        ResMan further offered documentary evidence of willful and malicious misappropriation.

 For instance, ResMan offered Plaintiff’s Exhibit 114—an email in which access to ResMan was

 given to Expedien by Karya with a warning to “please be careful” (PX114). Karya also provided

 Expedien credentials to Expedien developers. The information regarding the competing platforms,

 which was included in the email with the usernames and passwords, was “to understand their

 working while devising new requirements for the ‘new’ property management system” (PX299).

 PX629 shows that Expedien logged into the ResMan Platform at least 1,049 times (PX629).

 Swapnil Agarwal told software developers to “take lots and lots of screenshots of what [Karya]

 like[s][,]” and for the developers to “[t]ry to understand the architecture of how [ResMan] built it

 so [Karya] can learn the best parts, no point reinventing the whole thing” (PX38). Despite a

 formal letter from ResMan’s outside legal counsel, (see PX377), Defendants continued using the

 ResMan Platform to develop Arya (see Dkt. #299 at p. 147); (see also PX380, PX591). Finally,

 ResMan points to Swapnil Agarwal’s text message to Paul Bridgewater, wherein Swapnil Agarwal

 states he “will destroy [Bridgewater] and ResMan!!” (PX625).

        Although Defendants introduced various explanations for why they misappropriated the

 ResMan Platform and what they actually intended while doing such misappropriation, the jury

 was free to discredit that testimony if it saw fit. The testimony and documents introduced by

 ResMan certainly would allow a jury to reasonably determine willful and malicious

 misappropriation. As such, ResMan has shown an entitlement to exemplary damages, and the jury

 verdict should remain unbothered.




                                                  28
    Case 4:19-cv-00402-ALM Document 339 Filed 08/04/21 Page 29 of 29 PageID #: 21513




      II.    Tortious Interference10

             Defendants contend that “this . . . claim is displaced by the TUTSA, unjust enrichment is

     not a viable theory of recovery for tortious interference under Texas law, and there is no substantial

     evidence to support liability, damages, or exemplary damages” (Dkt. #320 at p. 37). ResMan does

     not offer a counterargument in its response; however, in its reply, ResMan states that its “election

     to not recover for tortious interference does not entitle[] Defendants to JMOL on this claim” (Dkt.

     #329 at p. 18).

             “So long as ‘the election of remedies theory applies in this case, the issue of whether’ the

     unelected award ‘was proper is moot.’” Gil Ramirez Grp., L.L.C. v. Marshall, 765 F. App’x 970,

     974 (5th Cir. 2019) (quoting Am. Rice, Inc. v. Producers Rice Mill, Inc., 518 F.3d 321, 341 (5th

     Cir. 2008)). Because ResMan did not choose to recover on its tortious interference claim against

     Expedien, the Court need not decide whether such award is proper.
.
                                                    CONCLUSION

             It is therefore ORDERED that Defendants’ Rule 50(b) Motion for Judgment as a Matter

     of Law (Dkt. #320) is hereby DENIED.

            SIGNED this 4th day of August, 2021.




                                               ___________________________________
                                               AMOS L. MAZZANT
                                               UNITED STATES DISTRICT JUDGE




     10
       While Defendants emphasize their entitlement to judgment as a matter of law on this claim in Dkt. #320, Defendants
     refer the Court to the briefing in Dkt. #277 to support their arguments.

                                                             29
